 



Exhibit 10.1
GMAC LLC
767 Fifth Avenue
New York, NY 10153
March 20, 2008
Mr. Eric A. Feldstein
GMAC LLC
767 Fifth Avenue
New York, New York 10153
Dear Eric:
     This letter agreement (this “Letter Agreement”) memorializes our agreement
with respect to the termination of your employment with GMAC LLC (“GMAC” or the
“Company”) effective at the close of business on March 31, 2008 (the
“Termination Date”). On or prior to that date, you will resign from all board
and officer positions held on behalf of the Company within the Company or any
affiliate or subsidiary, by executing Exhibit B.
     On the Termination Date you will be entitled to receive any unpaid Base
Salary, earned but unpaid bonuses, unreimbursed business expenses, and earned
but unused PTO days in accordance with Company policy. In addition, the Company
will pay to you $5,086,269 (the “Severance Amount”) in cash in accordance with
the schedule below and in compliance with Internal Revenue Code Section 409A:

                  Amount   Date Paid  
 
  $2,864,936   on March 31, 2008 or within seven days of the expiration of the
7-day revocation period described below.  
 
  $2,221,333   on January 2, 2009  
TOTAL
  $5,086,269    

     To receive the above amounts, you must sign and not revoke within the
required 7-day revocation period the General Release contained in Exhibit A
attached to this Letter Agreement. In addition, upon the execution of this
Letter Agreement, the Company and you agree to terminate as of the Termination
Date your (i) GMAC Management LLC Class C Membership Interest Plan Award
Agreement dated January 3, 2007, (ii) GMAC Long-Term Incentive Plan LLC
Long-Term Phantom Interest Plan Award Agreement dated January 3, 2007, and
(iii) GMAC Long-Term Incentive Plan LLC Long-Term Phantom Interest Plan Award
Agreement dated January 30, 2007, and you will not be entitled to any
compensation or benefits under such Award Agreements..
     In addition, the Company will provide you with outplacement services
through a mutually agreeable provider, which will include things such as
telephone, computer and email access, and part-time use of office space and
administrative support, through December 31, 2008.
     You will be under no obligation to seek other employment after your
termination of employment with the Company and the obligations of the Company to
you which arise upon the termination of your employment pursuant to this Letter
Agreement shall not be subject to mitigation or offset.
     You agree that you will not at any time publish or communicate to any
person or entity any Disparaging (as defined below) remarks, comments or
statements concerning the Company, its parent, subsidiaries and affiliates, and
their respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns. The Company
agrees to instruct its executive officers and directors to refrain from
publishing or communicating to any person or entity any Disparaging remarks,
comments or statements concerning you at any time,

 



--------------------------------------------------------------------------------



 



Mr. Eric A. Feldstein
March 20, 2008
Page 2 of 7
provided that, nothing shall prevent the Company from (a) responding in a
truthful manner to inquiries regarding your employment or the termination
thereof, from investors, regulators, the Company’s auditors or insurers, or as
otherwise may be required by applicable law, rules or regulations, or
(b) disclosing information concerning your or the termination of your employment
to officers of the Company or its affiliates who, at the discretion of the
Company, should know such information. “Disparaging” remarks, comments or
statements are those that impugn the character, honesty, integrity or morality
or business acumen or abilities in connection with any aspect of the operation
of business of the individual or entity being disparaged.
     During the course of your employment by the Company, you have had and will
have access to certain trade secrets and confidential information relating to
the Company and its subsidiaries (the “Protected Parties”) which is not readily
available from sources outside the Company. The confidential and proprietary
information and, in any material respect, trade secrets of the Protected Parties
are among their most valuable assets, including but not limited to, their
customer, supplier and vendor lists, databases, competitive strategies, computer
programs, frameworks, or models, their marketing programs, their sales,
financial, marketing, training and technical information, their product
development (and proprietary product data) and any other information, whether
communicated orally, electronically, in writing or in other tangible forms
concerning how the Protected Parties create, develop, acquire or maintain their
products and marketing plans, target their potential customers and operate their
retail and other businesses. The Protected Parties invested, and continue to
invest, considerable amounts of time and money in their process, technology,
know-how, obtaining and developing the goodwill of their customers, their other
external relationships, their data systems and data bases, and all the
information described above (hereinafter collectively referred to as
“Confidential Information”), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties. You acknowledge that such Confidential Information constitutes
valuable, highly confidential, special and unique property of the Protected
Parties. You shall hold in a fiduciary capacity for the benefit of the Protected
Parties all Confidential Information relating to the Protected Parties and their
businesses, which shall have been obtained by you during your employment by the
Company or its subsidiaries and which shall not be or become public knowledge
(other than by acts by you or your representatives in violation of this Letter
Agreement). You shall not, during the period you are employed by the Company or
its subsidiaries or at any time thereafter, disclose any Confidential
Information, directly or indirectly, to any person or entity for any reason or
purpose whatsoever, nor shall you use it in any way, except (i) in the course of
your employment with, and for the benefit of, the Protected Parties, (ii) to
enforce any rights or defend any claims hereunder or under any other agreement
to which you are a party, provided that such disclosure is relevant to the
enforcement of such rights or defense of such claims and is only disclosed in
the formal proceedings related thereto, (iii) when required to do so by a court
of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with jurisdiction to order you to divulge, disclose or make
accessible such information; provided that you shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment, (iv) as to such Confidential Information that
becomes generally known to the public or trade without your violation of this
paragraph of this Letter Agreement or (iv) to your spouse, attorney and/or your
personal tax and financial advisors as reasonably necessary or appropriate to
advance your tax, financial and other personal planning (each an “Exempt
Person”), provided, however, that any disclosure or use of Confidential
Information by an Exempt Person shall be deemed to be a breach of this paragraph
of this Letter Agreement by you. You shall take all reasonable steps to
safeguard the Confidential Information and to protect it against disclosure,
misuse, espionage, loss and theft. You understand and agree that you shall
acquire no rights to any such Confidential Information.
     All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business (for the purposes of this Letter Agreement, “Business” shall
be as defined below), as well as all customer lists, specific customer
information, compilations of product research and marketing techniques of the
Company and its subsidiaries, whether prepared by you or otherwise coming into
your possession, shall remain the exclusive property of the Company and its
subsidiaries.
     It is understood that while employed by the Company or its subsidiaries,
you will promptly disclose to it, and assign to it your interest in any
invention, improvement or discovery made or conceived by you, either alone or
jointly with others, which arises out of your employment. At the Company’s
request and expense, you will assist the Company and its subsidiaries during the
period of your employment by the Company or its subsidiaries and thereafter (but
subject to reasonable notice and taking into account your schedule) in
connection with any controversy or legal proceeding relating to such invention,
improvement or discovery and in obtaining domestic and foreign patent or other
protection covering the same.

 



--------------------------------------------------------------------------------



 



Mr. Eric A. Feldstein
March 20, 2008
Page 3 of 7
     As requested by the Company and at the Company’s expense, from time to time
and upon the termination of your employment with the Company for any reason, you
will promptly deliver to the Company and its subsidiaries all copies and
embodiments, in whatever form, of all Confidential Information in your
possession or within your control (including, but not limited to, memoranda,
records, notes, plans, photographs, manuals, notebooks, documentation, program
listings, flow charts, magnetic media, disks, diskettes, tapes and all other
materials containing any Confidential Information) irrespective of the location
or form of such material. If requested by the Company, you will provide the
Company with written confirmation that all such materials have been delivered to
the Company as provided herein.
     Following the Termination Date, you will give your assistance and
cooperation willingly, upon reasonable advance notice with due consideration for
your other business or personal commitments, in any matter relating to your
position with the Company, or your expertise or experience as the Company may
reasonably request, including your attendance and truthful testimony where
deemed appropriate by the Company, with respect to any investigation or the
Company’s defense or prosecution of any existing or future claims or litigations
or other proceedings relating to matters in which you were involved or
potentially had knowledge by virtue of your employment with the Company. In no
event shall our cooperation materially interfere with your services for a
subsequent employer or other similar service recipient.
     To the extent permitted by law, the Company agrees that (i) it will
promptly reimburse you for your reasonable and documented expenses in connection
with your rendering assistance and/or cooperation under this paragraph upon your
presentation of documentation for such expenses and (ii) you will be reasonably
compensated for any continued material services as required under this
paragraph.
     During the 12-month period following the Termination Date, you shall not
(a) directly or indirectly solicit or attempt to solicit or induce, directly or
indirectly, (x) any party who is a customer of the Company or its subsidiaries,
who was a customer of the Company or its subsidiaries at any time during the
12-month period immediately prior to the date your employment terminates or who
is a prospective customer that has been identified and targeted by the Company
or its subsidiaries, for the purpose of marketing, selling or providing to any
such party any services or products offered by or available from the Company or
its subsidiaries (provided that if you intend to solicit any such party for any
other purpose, you shall notify the Company of such intention), or (y) any
supplier to the Company or any subsidiary to terminate, reduce or alter
negatively its relationship with the Company or any subsidiary or in any manner
interfere with any agreement or contract between the Company or any subsidiary
and such supplier or (b) directly or indirectly solicit or attempt to solicit
any employee of the Company or any of its subsidiaries (a “Current Employee”) or
any person who was an employee of the Company or any of its subsidiaries during
the 12-month period immediately prior to the date your employment terminates (a
“Former Employee”) to terminate such employee’s employment relationship with the
Protected Parties in order, in either case, to enter into a similar relationship
with you, or any other person or any entity or hire any employee or Former
Employee, provided, however, that Current Employees and Former Employees do not
include your personal assistant(s) or your administrative support personnel.
     During the period beginning on the Termination Date and ending on
September 30, 2008, you will not, whether individually, as a director, manager,
member, stockholder, partner, owner, employee, consultant or agent of any
business, or in any other capacity, other than on behalf of the Company or a
subsidiary, organize, establish, own, operate, manage, control, engage in,
participate in, invest in, permit your name to be used by, act as a consultant
or advisor to, render services for (alone or in association with any person,
firm, corporation or business organization), or otherwise assist any person or
entity that engages in or owns, invests in, operates, manages or controls any
venture or enterprise which engages or proposes to engage in any business
conducted by the Company or any of its subsidiaries on the date of your
termination of employment or within 12 months of your termination of employment
in the geographic locations where the Company and its subsidiaries engage or
propose to engage in such business (the “Business”). Notwithstanding the
foregoing, nothing in this Letter Agreement shall prevent you from (i) being
employed by any affiliate of Cerberus Capital Management, L.P. in any capacity,
provided that you shall not perform any activity directly or indirectly for
Chrysler Financial, (ii) owning for passive investment purposes not intended to
circumvent this Letter Agreement, less than five percent (5%) of the publicly
traded common equity securities of any company engaged in the Business (so long
as you have no power to manage, operate, advise, consult with or control the
competing enterprise and no power, alone or in conjunction with other affiliated
parties, to select a director, manager, general partner, or similar governing
official

 



--------------------------------------------------------------------------------



 



Mr. Eric A. Feldstein
March 20, 2008
Page 4 of 7
of the competing enterprise other than in connection with the normal and
customary voting powers afforded you in connection with any permissible equity
ownership), (iii) being employed by or otherwise associated with an organization
or entity of which a subsidiary, division, segment, unit, etc. is engaged in the
Business (a “Competing Division”), provided that (x) you have no direct or
indirect responsibilities or involvement with such Competing Division and
(y) the Competing Division does not account for more that 5% of the gross
revenues of such organization or entity for its prior fiscal year or (iv) being
employed by or otherwise associated with an organization or entity engaged in
the Business; provided that the Business that is competitive with the Company or
any of its Subsidiaries does not account for more than 5% of the gross revenues
of the Company and its Subsidiaries.
     You acknowledge that all originals and copies of materials, records and
documents generated by you or coming into your possession during your employment
by the Company or its subsidiaries are the sole property of the Company and its
subsidiaries (“Company Property”). During the Employment Period, and at all
times thereafter, you shall not remove, or cause to be removed, from the
premises of the Company or its subsidiaries, copies of any record, file,
memorandum, document, computer related information or equipment, or any other
item relating to the business of the Company or its subsidiaries, except in
furtherance of your duties under this Letter Agreement. When your employment
with the Company terminates, or upon request of the Company at any time, you
shall promptly deliver to the Company all copies of Company Property in your
possession or control.
     We both acknowledge and agree that your breach or threatened breach of any
of the restrictions set forth in this above 8 paragraphs of this Letter
Agreement will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. You hereby consent
to the grant of an injunction (temporary or otherwise) against you or the entry
of any other court order against you prohibiting and enjoining you from
violating, or directing you to comply with any provision of the above 8
paragraphs of this Letter Agreement, if such is determined by a court of
competent jurisdiction. You also agree that such remedies shall be in addition
to any and all remedies, including damages, available to the Protected Parties
against you for such breaches or threatened or attempted breaches. In addition,
without limiting the Protected Parties’ remedies for any breach of any
restriction on you set forth in the above 8 paragraphs of this Letter Agreement,
except as required by law, you shall not be entitled to any payments set forth
in this Letter Agreement if you have breached the covenants applicable to you
contained in the above 8 paragraphs of this Letter Agreement, you will
immediately return to the Protected Parties any such payments previously
received under this Letter Agreement upon such a breach, and, in the event of
such breach, the Protected Parties will have no obligation to pay any of the
amounts that remain payable by the Company under this Letter Agreement.
     The Company agrees, to the extent permitted by applicable law and its
organizational documents, to indemnify, defend and hold you harmless from and
against any and all losses, suits, actions, causes of action, judgments,
damages, liabilities, penalties, fines, costs or claims of any kind or nature
(“Indemnified Claim”), including reasonable legal fees and related costs
incurred by you in connection with the preparation for or defense of any
Indemnified Claim, whether or not resulting in any liability, to which you may
become subject or liable or which may be incurred by or assessed against you,
relating to or arising out of your employment by the Company or the services to
be performed pursuant to this Letter Agreement, provided that the Company shall
only defend, but not indemnify or hold you harmless, from and against an
Indemnified Claim in the event there is a final, non-appealable, determination
that your liability with respect to such Indemnified Claim resulted from your
willful misconduct or gross negligence. The Company’s obligations under this
paragraph shall be in addition to any other right, remedy or indemnification
that you may have or be entitled to at common law or otherwise. During the
Employment Period and for a period of 6 years after the termination of your
employment, the Company agrees to continue and maintain a directors and
officers’ liability insurance policy covering you to the extent the Company
provides such coverage for its managers, directors and/or other executive
officers.
     Any notice or other communication required or which may be given hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid or overnight mail and shall be deemed given when so delivered
personally, telegraphed, telexed, or sent by facsimile transmission or, if
mailed, 4 days after the date of mailing or one day after overnight mail, as
follows:

 



--------------------------------------------------------------------------------



 



Mr. Eric A. Feldstein
March 20, 2008
Page 5 of 7
If to the Company, to:
GMAC LLC
200 Renaissance Center
Tower 200, 9th Floor
MC 482-B09-B11
Detroit, MI 48265
Attention: General Counsel
Telephone: (313) 656-6128
Fax: (313) 656-6189
If to you, to your home address reflected in the Company’s records.
     This Letter Agreement contains the entire agreement between you and the
Company with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.
     You represent and warrant that you are not a party to or subject to any
restrictive covenants, legal restrictions or other agreements in favor of any
entity or person which would in any way preclude, inhibit, impair or limit your
ability to perform your obligations under this Letter Agreement, including, but
not limited to, non-competition agreements, non-solicitation agreements or
confidentiality agreements. The Company represents and warrants that it is fully
authorized and empowered to enter into this Letter Agreement and that the
performance of its obligations under this Letter Agreement will not violate any
agreement between it and any other person, firm or organization.
     This Letter Agreement may be amended, modified, superseded, canceled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by both you and the CEO or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any right, power or privilege hereunder, nor any
single or partial exercise of any right, power or privilege hereunder, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.
     This Letter Agreement shall be governed and construed in accordance with
the laws of the State of New York applicable to agreements made and not to be
performed entirely within such state, without regard to conflicts of laws
principles, unless superseded by federal law.
     We both agree irrevocably to submit to the exclusive jurisdiction of the
federal courts or, if no federal jurisdiction exists, the state courts, located
in the City of New York, Borough of Manhattan, for the purposes of any suit,
action or other proceeding brought by any party arising out of any breach of any
of the provisions of this Letter Agreement and hereby waive, and agree not to
assert by way of motion, as a defense or otherwise, in any such suit, action, or
proceeding, any claim that it is not personally subject to the jurisdiction of
the above-named courts, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that the provisions of this Letter Agreement may not be enforced in
or by such courts. In addition, we both agree to waive trial by jury.
     This Letter Agreement, and the rights and obligations hereunder, may not be
assigned by the Company or by you without written consent signed by the other
party, provided that the Company may assign this Letter Agreement to any
successor that continues the business of the Company.
     This Letter Agreement may be executed in counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument.
     If any term, provision, covenant or restriction of this Letter Agreement,
or any part thereof, is held by a court of competent jurisdiction of any
foreign, federal, state, county or local government or any other governmental,
regulatory or administrative agency or authority to be invalid, void,
unenforceable or against public policy for any reason, the remainder of the
terms, provisions, covenants and restrictions of this Letter Agreement shall
remain in full force and effect and shall in no way be affected or impaired or
invalidated. You acknowledge that the restrictive covenants contained in this
Letter Agreement are a condition of this Letter Agreement and are reasonable and
valid in temporal scope and in all other respects.

 



--------------------------------------------------------------------------------



 



Mr. Eric A. Feldstein
March 20, 2008
Page 6 of 7
     If any court determines that any of the restrictive covenants contained in
this Letter Agreement, or any part of any of them, is invalid or unenforceable,
the remainder of such covenants and parts thereof shall not thereby be affected
and shall be given full effect, without regard to the invalid portion. If any
court determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.
     The Company or other payor is authorized to withhold from any benefit
provided or payment due hereunder, the amount of withholding taxes due any
federal, state or local authority in respect of such benefit or payment and to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such withholding taxes.
     Notwithstanding any other provision of this Letter Agreement, if at the
time of the termination your employment you are a “specified employee” (as
defined in Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”)) and any payments under this Letter Agreement will result in
additional tax or interest to you under Section 409A, you will not be entitled
to receive such payments until the date which is six (6) months after the
termination of your employment for any reason, other than as a result of your
death or disability (as such term is defined in Section 409A). In addition, if
any provision of this Letter Agreement would subject you to any additional tax
or interest under Section 409A, then the Company shall reform such provision;
provided that the Company shall (x) maintain, to the maximum extent practicable,
the original intent of the applicable provision without subjecting you to such
additional tax or interest and (y) not incur any additional compensation expense
as a result of such reformation.
Sincerely,
Anthony S. Marino
Chief Human Resources Officer
GMAC LLC
Accepted and Agreed:
                                             
Eric A. Feldstein
                                             
Date

 



--------------------------------------------------------------------------------



 



Mr. Eric A. Feldstein
March 20, 2008
Page 7 of 7
Exhibit A
GENERAL RELEASE
     I, Eric A. Feldstein, in consideration of and subject to the terms and
conditions set forth in the letter agreement from Anthony S. Marino to me dated
March 20, 2008 (the “Letter Agreement”) to which this General Release is
attached, and other good and valuable consideration, do hereby release and
forever discharge GMAC LLC (the “Company”) and its current and former officers,
directors, partners, members, shareholders, investors, employees, attorneys,
agents, predecessors, successors, affiliates, assigns and legal representatives
(together, the “Company Released Parties”), from any and all claims, charges,
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, and demands
whatsoever which I, my heirs, executors, administrators and assigns have, or may
hereafter have against the Company Released Parties arising out of or by reason
of any cause, matter or thing whatsoever, whether known or unknown, from the
beginning of the world to March 31, 2008 (“Claims”) in connection with or
relating to, my employment or termination of employment with the Company and its
subsidiaries, the Letter Agreement and Employment Agreement dated November 30,
2006, all employment-related matters arising under any federal, state or local
statute, rule or regulation or principle of contract law or common law and any
claims of employment discrimination, unlawful harassment or retaliation claims
and claims arising under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000 et seq., the Employee Retirement Income Security Act of 1974, 29 U.S.C. §
1001 et seq., the Fair Labor Standards Act (to the extent allowed by law), 29
U.S.C. § 201 et seq., Age Discrimination in Employment Act of 1967, 29 U.S.C. §
621, et seq., the Reconstruction Era Civil Rights Act, 42 U.S.C. § 1981 et seq.,
the Americans with Disabilities Act of 1993, 42 U.S.C. § 12900 et seq., the
Family and Medical Leave Act of 1990 (to the extent allowed by law), 42 U.S.C. §
12101, et seq., the New York State Human Rights Law, N.Y. Exec. Law § 290 et
seq., the New York State Labor Law, N.Y. Labor Law § 1 et seq., and the New York
City Human Rights Law, N.Y.C. Admin. Code § 8-107 et seq.
     This General Release does include any claim arising under or in connection
with any existing obligation of the Company (i) to pay or provide any
compensation or benefit required to be paid or provided under the Letter
Agreement, (ii) to indemnify me for my acts as an officer or director of the
Company in accordance with the bylaws of the Company and the policies and
procedures of the Company that are presently in effect, or (iii) to me and my
eligible, participating dependents or beneficiaries under any existing welfare,
retirement or other fringe-benefit plan or program of the Company in which I
and/or my dependents are participants.
     I acknowledge that I have been advised to consult with legal counsel. I
acknowledge that I have been provided with the opportunity to review and
consider this General Release for twenty-one (21) days from the date it was
provided to me. If I elect to sign before the expiration of the twenty-one
(21) days, I acknowledge that I will have chosen, of my own free will without
any duress, to waive my right to the full twenty-one (21) day period. I
understand that I may revoke this General Release within seven (7) days after my
execution by sending a written notice of revocation to Mr. Anthony S. Marino,
Group Vice President and Chief Human Resources Officer, GMAC LLC, 200
Renaissance Center, Tower 200, 14th Floor, MC 482-B14-D46, Detroit, MI 48265,
received within the seven-day revocation period.
     I acknowledge that I have not relied on any representations or statements
not set forth in the Letter Agreement or in this General Release. Unless
otherwise publicly filed by the Company, I will not disclose the contents or
substance of this General Release to any third parties, other than my attorneys,
accountants, or as required by law, and I will instruct each of the foregoing
not to disclose the same. I am signing this General Release knowingly,
voluntarily and with full understanding of its terms and effects.
     This General Release will be governed by and construed in accordance with
the laws of the State of New York. If any provision in this General Release is
held invalid or unenforceable for any reason, the remaining provisions shall be
construed as if the invalid or unenforceable provision had not been included.
     In witness hereof, I have executed this General Release this ___day of
                    , 2008.

                          Eric A. Feldstein         

 